Mr. Presiding Justice Scanlan delivered the opinion of the court. 3. Bills and notes, § 412*—what person must show to prove that hanlo is not innocent purchaser. Defendants to a suit on a note brought by an indorsee bank, in order to sustain their claim that the bank is not entitled to protection as an innocent purchaser, must show not only that the bank merely credited the proceeds of the discounted note by way of deposit in favor of the payee and that the payee was not then indebted to the bank, but must also prove that the amount due upon such deposit, if any, had not been_drawn out at the time of the trial, there being no claim of an earlier notice to the bank of such defense.